Merrick, J.
The court of insolvency never acquired jurisdiction of the estate which belonged personally to Gould. He never presented in that court any petition for the benefit of the several acts for the relief of insolvent debtors. The authority which he gave to his attorney to present the petition which he had prepared and signed for that purpose ceased upon his death; and, this having occurred before it was in fact offered or presented to the court, the presentment of it could not have been his act. The warrant therefore which was issued by the court of insolvency to the messenger to take possession of his estate was erroneously issued, and it was inoperative and void.
But when the petition which had been signed both by Gould and Bartlett, who were partners, was presented to the court, Bartlett had become by the death of Gould the surviving partner ; and in that relation he was entitled to have possession of all the partnership property. During the lifetime of both, either of them might have made an application to the court of insolvency, upon which legal proceedings might have been instituted and pursued against the estate of the partners. Gen. Sts. c. 118, § 108. It is therefore quite clear that, upon the death of one of-two partners, the survivor may rightfully apply to the court of insolvency by petition, and that thereupon due proceedings may be had for the sequestration of the partnership property, and the disposal of it for the payment of the debts due to the partnership creditors. And the petition of Bartlett, though made in connection with Gould, must, in consequence of the death of the latter before it was presented to the court or filed in the office of the register, be considered as his, and made in his character as surviving partner. Under a warrant issued upon such a petition, the messenger would be authorized and required to take possession of all the partnership property, wherever it might be found, and of whatsoever it should consist. He would therefore be entitled to bank bills belonging to the partnership, and constituting a part of its assets, if found upon the person of the deceased.
Whether the bank bills or any part of them which were found upon the person of Gould after his death, were the property of *556the partners in their associated relation, and consequently of Bartlett as surviving partner, was a question of fact which should have been submitted, upon the evidence in the case, to the determination of the jury. The verdict which under the direction of the court was taken for the plaintiff must therefore be set aside, and a new trial granted.